                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF IOWA
                                     CENTRAL DIVISION


 JASON CARTER,                                                             Case No. 4:19-cv-00401-CRW-CFB

           Plaintiff,

 v.

 MARK LUDWICK, Agent of Iowa                                                    DEFENDANTS’ BRIEF IN
 Department of Criminal Investigation, in                                       SUPPORT OF RENEWED
 his official capacity;                                                         RULE 12(b)(6) PRE-ANSWER
                                                                                MOTION TO DISMISS
 MARION COUNTY, IOWA;

 REED KIOUS, Marion County Deputy
 Sheriff in his individual capacity;

 BILLY GENE CARTER,

           Defendants.


         COME NOW, the Defendants, Marion County, Iowa and Reed Kious, Marion

County Deputy Sheriff in his individual capacity, by and through undersigned counsel, and

for their Brief in Support of their Renewed Rule 12(b)(6) Pre-Answer Motion to Dismiss,

state as follows:

                                             TABLE OF CONTENTS

INTRODUCTION ........................................................................................................... 3

STANDARD OF REVIEW ............................................................................................. 3

ARGUMENT................................................................................................................... 5
    A. THE COURT CAN CONSIDER THE ARREST WARRANT AND RESULTING
       DECISION FROM THE CRIMINAL PROCEEDINGS UNDERLYING THIS
       ACTION ............................................................................................................... 5

    B. PLAINTIFF’S SECOND AMENDED COMPLAINT IS A “SHOTGUN
       PLEADING” WHICH IS IMPERMISSIBLE UNDER FEDERAL RULE OF
       CIVIL PROCEDURE 8(a) AND (d) .................................................................... 7

    C. PLAINTIFF’S COUNT I ALLEGING A VIOLATION 42 U.S.C. § 1983 CLAIM
       FOR FALSE ARREST MUST BE DISMISSED ................................................ 8

    D. PLAINTIFF’S COUNT II ALLEGING VIOLATION OF 42 U.S.C. § 1983
       CLAIM FOR DUE PROCESS VIOLATION FOR ALLEGED CONCEALING
       OF EVIDENCE MUST BE DISMISSED............................................................ 10

    E. PLAINTIFF’S COUNT III ALLEGING VIOLATION OF 42 U.S.C. § 1983
       CLAIM FOR MONELL LIABILITY MUST BE DISMISSED ......................... 12

    F. PLAINTIFF’S COUNT IV ALLEGING MALICIOUS PROSECUTION MUST
       BE DISMISSED ................................................................................................... 15

    G. PLAINTIFF’S COUNT V ALLEGING ABUSE OF PROCESS MUST BE
       DISMISSED ......................................................................................................... 16

    H. PLAINTIFF’S COUNT VI ALLEGING DUE PROCESS VIOLATION
       BROUGHT UNDER 42 U.S.C. § 1983 FOR FAILURE TO INVESTIGATE
       MUST BE DISMISSED ....................................................................................... 17

    I. PLAINTIFF’S CLAIM FOR PUNITIVE DAMAGES AGAINST THE COUNTY
       MUST BE DISMISSED ....................................................................................... 21

CONCLUSION ............................................................................................................... 22




                                                            -2-
                                     INTRODUCTION

       This case arises from the criminal investigation and subsequent legal proceedings

following the murder of Shirley Carter. The criminal investigation took place over a couple

of years and included investigating numerous tips and potential suspects. See generally

Second Amended Complaint. During the course of the investigation, Plaintiff Jason Carter

became a person of interest in Shirley Carter’s murder. See id. at ¶ 12. While the

investigation was ongoing, Jason Carter’s father, Bill, initiated a wrongful death action in

state court against Plaintiff for the death of Shirley. Id. at ¶ 33. Following the trial, the

jury entered judgment in Bill’s favor, finding Jason Carter civilly liable for Shirley Carter’s

murder. Id. at ¶ 52.

       After the civil trial had concluded, on December 16, 2017, an arrest warrant was

issued for Jason Carter for the murder of Shirley Carter. Id. at ¶ 58. Jason Carter was

subsequently taken into custody by Marion County law enforcement. Id. at ¶ 59. On

December 22, 2017, the Marion County district court concluded there was probable cause

to allow the criminal proceedings to move forward. Following the criminal trial, Jason

Carter was acquitted by the jury on March 22, 2019. Id. at ¶ 474. Jason Carter has now

filed this lawsuit against his father, Bill, as well as Marion County and two of the law

enforcement officers involved in the criminal investigation, for numerous causes of action

relating to the underlying criminal investigation, criminal trial, and civil trial.

                                STANDARD OF REVIEW

       Federal Rule of Civil Procedure 12(b)(6) authorizes this Court to dismiss any

complaint failing “to state a claim upon which relief can be granted.” Fed. R. Civ. P.

                                              -3-
12(b)(6). In order to survive a Rule 12(b)(6) motion, a Complaint must “contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Ashcroft v. Iqbal, 556 U.S. 662, 664

(2009). In ruling on a Rule 12(b)(6) motion, a district court must accept the factual

allegations contained in the complaint as true. Iqbal, 556 U.S. at 678. However, legal

conclusions and “formulaic recitation of the elements of a cause of action” may be properly

set aside by the court. Id. In addition, some factual allegations may be so indeterminate

that they require “further factual enhancement” in order to state a claim. Id. Consequently,

plaintiffs are required to “plead factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

       Neither Iqbal nor Twombly changed the familiar axiom that when considering a

Rule 12(b)(6) motion, all reasonable inferences are to be drawn in favor of the non-moving

party. Braden v. Wal-Mart Stores, Inc., 588 F.3d 585, 595 (8th Cir. 2009). However, it is

not reasonable to infer liability for the misconduct alleged if a Complaint merely “tenders

naked assertions devoid of further factual enhancements” or makes allegations that only

set forth “the mere possibility of misconduct.” Iqbal, 556 U.S. at 679. Further, in

evaluating the “calculus of plausibility” of the alleged conduct, the district court may draw

upon its judicial experience and common sense, and may consider whether there are “more

likely explanations” consistent with otherwise unactionable conduct. Id. at 681.



                                         ARGUMENT



                                               -4-
       Plaintiff’s Second Amended Complaint asserts the following claims against

Defendants Marion County and Reed Kious (“Kious”):

   i. Count I: Violation of 42 U.S.C. § 1983 (False Arrest) (against Defendant Kious);

   ii. Count II: Violation of 42 U.S.C. § 1983 (Due Process Violation—Concealment of
       Evidence) (against Defendant Kious);

  iii. Count III: Monell Claim (False Arrest) (against Defendant Marion County);

  iv. Count IV: Malicious Prosecution (against Defendant Kious);

   v. Count V: Abuse of Process (against Defendant Kious); and

  vi. Count VI: Violation of 42 U.S.C. § 1983 (Due Process Violation—Failure to
      Investigate) (against Defendant Kious).

       Counts I, II, III, IV, and V of Plaintiff’s Second Amended Complaint were included

in Plaintiff’s First Amended Complaint. Count VI is a new claim that was added in

Plaintiff’s Second Amended Complaint. In addition, Plaintiff has requested punitive

damages against all Defendants, which was also included in the First Amended Complaint.

As is explained below, each of Plaintiff’s claims fail as a matter of law and must be

dismissed.

   A. THE COURT CAN CONSIDER THE ARREST WARRANT AND
      RESULTING DECISION FROM THE CRIMINAL PROCEEDINGS
      UNDERLYING THIS ACTION

       Ordinarily, under Rule 12(b)(6) motions, matters outside the pleadings are presented

to the court, the court should treat the motion as being one for summary judgment, rather

than as a motion to dismiss. Gorog v. Best Buy Co., Inc., 760 F.3d 787, 791 (8th Cir. 2014).

However, this rule is not absolute. The Eighth Circuit has held repeatedly that a court may

consider materials outside the complaint itself on a motion to dismiss, without converting

                                           -5-
the motion into one for summary judgment, if the materials relied upon are “necessarily

embraced by the complaint.” Enervations, Inc. v. Minnesota Mining & Mfg., Co., 380 F.3d

1066 (8th Cir. 2004). Courts may also consider “some materials that are part of the public

record or do not contradict the complaint….” Greenman v. Jessen, 787 F.3d 882, 887 (8th

Cir. 2015). “For example, courts may consider ‘matters of public record, orders, items

appearing in the record of the case, and exhibits attached to the complaint.’” Id. (quoting

Porous Media Corp. v. Pall Corp., 186 F.3d 1077, 1079 (8th Cir. 1999)).

       This includes consideration of court orders following preliminary hearings in

underlying criminal actions to determine whether probable cause exists to support criminal

charges. Sands v. McCormick, 502 F.3d 263, 268 (3rd Cir. 2007); Dias v. Elique, 276

Fed.Appx. 596, 2008 WL 1913358, at *2 (9th Cir. Apr. 30, 2008) (affirming district court’s

granting of Rule 12(b)(6) motion to dismiss based upon determination in underlying

criminal action that probable cause existed to investigate plaintiff). It is also includes arrest

warrants issued in the underlying criminal action. Kennedy v. Peele, 552 Fed.Appx. 787,

792 (10th Cir. 2014) (finding district court erred in not considering affidavit used to support

warrant for plaintiff’s arrest in underlying criminal action in Rule 12(b)(6) Motion to

Dismiss); Beacham v. Annerino, 82 F.3d 420 (Table), 1996 WL 175079 (7th Cir. Apr. 11,

1996) (“The district court could properly take judicial notice of [arrest warrants from the

underlying criminal proceedings] in deciding the motion to dismiss.”); Torres-Lopez v.

Olivo-Miranda, 478 F.Supp.2d 182, 188 (D.P.R. 2007) (“The Court takes judicial notice

of the existence of a warrant in support of Plaintiff Torres’ arrest.”). Finally, it also incudes

jury verdicts from underlying actions. E.g. Kemin Foods, L.C. v. Pigmentos Vegetales del

                                              -6-
Centro S.A. de C.V., 384 F.Supp.2d 1334, 1352 (S.D. Iowa 2005) (“The Court will first

take judicial notice of the jury verdict and this Court’s own post-trial determinations that

the ‘714 and ‘564 patents are valid and enforceable.”).

       Here, these authorities make clear the Court can consider the arrest warrant issued

against Jason Carter (attached hereto as Exhibit A), a transcript from the contested

preliminary hearing from the underlying criminal case (attached hereto as Exhibit B), and

the jury verdict—which shows that the criminal case was given to the jury to resolve

(attached hereto as Exhibit C).

   B. PLAINTIFF’S SECOND AMENDED COMPLAINT IS A “SHOTGUN
      PLEADING” WHICH IS IMPERMISSIBLE UNDER FEDERAL RULE OF
      CIVIL PROCEDURE 8(a) AND (d)

       As an initial matter, Plaintiff’s Second Amended Complaint must be dismissed

because it violates Federal Rule of Civil Procedure 8(a) and (d). These rules provide that

a pleading must contain a “short and plain statement of the claim showing that the plaintiff

is entitled to relief,” and the allegations must be “simple, concise, and direct.” Fed. R.

Civ. P. 8(a) & (d) (emphasis added). Plaintiff’s Second Amended Complaint—which

contains 495 paragraphs—is a “shotgun pleading” and contains “several counts, each one

incorporating by reference the allegations of its predecessors, leading to a situation where

most of the counts (i.e., all but the first) contain irrelevant factual allegations and legal

conclusions.” Sagez v. Glob. Agr. Invs., LLC, No. 11-CV-3059-DEO, 2015 WL 1647921

at *4 (N.D. Iowa Apr. 14, 2015).

       “Shotgun pleadings violate Rule 8’s requirement to set forth ‘a short and plain

statement of the claim showing that the pleader is entitled to relief,’” and are “especially

                                            -7-
problematic when pleading numerous causes of actions with substantially different

elements.” Id. (quoting Fed. R. Civ. P. 8(a)(2)); see also Johnson Enters. of Jacksonville,

Inc. v. FPL Group, Inc., 162 F.3d 1290, 1332 (11th Cir.1998) (urging district courts to

intervene and prohibit shotgun pleadings, and explaining a 173-pargraph complaint’s

“general allegations operated as camouflage, obscuring the material allegations of

[plaintiff’s] claims and necessarily implying that all the allegations were material to each

claim.”).

        Accordingly, Plaintiff’s Second Amended Complaint is improper and must be

dismissed.

        C. PLAINTIFF’S COUNT I ALLEGING A VIOLATION 42 U.S.C. § 1983
           CLAIM FOR FALSE ARREST MUST BE DISMISSED

        Plaintiff brings his 42 U.S.C. § 1983 claim for false arrest against Kious.1 The law

is clear that a claim for false arrest, brought under 42 U.S.C. § 1983, fails as a matter of

law if the officer had probable cause to make the arrest, because such an arrest is not in

violation of the Fourth Amendment. Rose v. City of Mulberry, 533 F.3d 678, 680 (8th Cir.

2008); Anderson v. Larson, 327 F.3d 762, 770 (8th Cir. 2003); Kurtz v. City of Shrewsbury,

245 F.3d 753, 758 (8th Cir. 2001). “Probable cause exists if ‘the totality of facts based on

reasonably trustworthy information would justify a prudent person in believing the

individual arrested had committed ... an offense’ at the time of the arrest.” Brodnicki v.

City of Omaha, 75 F.3d 1261, 1264 (8th Cir. 1996) (quoting Hannah v. City of Overland,




1
 Plaintiff’s Second Amended Complaint makes clear that Defendant Kious was not responsible for requesting the
warrant for Plaintiff’s arrest or for actually arresting Plaintiff. See Second Amended Complaint, ¶¶ 58-59, 61.

                                                      -8-
Mo., 795 F.2d 1385, 1389 (8th Cir. 1986)). In other words, the standard is “the probability,

and not a prima facie showing, of criminal activity” for whether probable cause exists. Id.

       Here, Plaintiff’s claim must fail because there was probable cause to arrest Plaintiff.

As Plaintiff makes clear in his Complaint, Plaintiff was acquitted of the criminal charges

filed against him on March 22, 2019, which clearly indicates the acquittal was decided by

a jury. Second Amended Complaint, ¶ 474; see also Exhibit C. However, in order for the

criminal trial to have reached the jury, there would have been several instances in which

the Court—a neutral third-party—determined that probable cause did exist to allow the

criminal case to proceed. This occurred in the underlying case when the judge issued the

Arrest Warrant for Jason Carter on December 16, 2017, which explicitly stated:

       [ X ] A Complaint having been filed, the Court finds probable cause to
       believe that the offense(s) set forth in the complaint have been committed
       and the defendant committed said offense.

Ex. A (emphasis added). It happened again on December 22, 2017 when the district court

issued its Order Following Preliminary Hearing, in which the court stated:

       Based upon the substantial evidence presented, the Court finds there is
       probable cause to believe that the offense alleged in the complaint has been
       committed and that the Defendant committed it.

Ex. B (emphasis added). Finally, it happened a third time when, following both sides’

presentation of their respective cases, the Court concluded that there was sufficient

evidence to submit the issue to the jury. See Ex. C. Each of these instances show that

probable cause was found to exist at numerous instances during the criminal proceedings.

Accordingly, probable cause existed to arrest and try Plaintiff for the murder of Shirley



                                            -9-
Carter and Plaintiff’s Count I false arrest claim pursuant to 42 U.S.C. § 1983 must be

dismissed.

   D. PLAINTIFF’S COUNT II ALLEGING VIOLATION OF 42 U.S.C. § 1983
      CLAIM FOR DUE PROCESS VIOLATION FOR ALLEGED
      CONCEALING OF EVIDENCE MUST BE DISMISSED

       Plaintiff brings his 42 U.S.C. § 1983 claim for Due Process violation for alleged

concealment of evidence against Kious. Plaintiff bases his claim on Kious’s actions from

the underlying civil action. Second Amended Petition, ¶¶ 448–460. Plaintiff’s claim must

be dismissed against Defendant Kious because the Second Amended Complaint states that

only DCI was served with a subpoena during the underlying civil case. No such request

was ever made to Defendant Kious. As such, Plaintiff has failed to state a claim against

Defendant Kious. In addition, Plaintiff’s claim must also be dismissed because there is no

constitutional violation for failing to turn over exculpatory evidence. Defendant Kious will

address each argument in turn.

       First, Plaintiff’s claim fails because the Second Amended Complaint contains no

allegations that Defendant Kious was ever served with a subpoena to provide exculpatory

evidence to Plaintiff in the underlying action. Rather, only DCI was served with a

subpoena. See Second Amended Complaint, ¶¶ 35, 37, 40–42. As such, Plaintiff has failed

to plead facts to show that Defendant Kious intentionally failed to provide exculpatory

evidence to Plaintiff in the underlying civil case, and must be dismissed.

       Second, even if Defendant Kious was requested to provide exculpatory evidence to

Plaintiff in the underlying case, Plaintiff’s claim still must be dismissed. Under Brady v.

Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), it is a violation of the Due

                                           - 10 -
Process Clause for a prosecutor in a criminal case to suppress evidence that is favorable

to an accused, irrespective of good faith or bad faith. 373 U.S. at 87. Plaintiff’s claim that

Kious’s alleged failure to turn over exculpatory evidence is seeking to have the Court apply

a Brady requirement to civil actions. However, “courts have only in rare instances found

Brady applicable in civil proceedings, mainly in those unusual cases where the potential

consequences ‘equal or exceed those of most criminal convictions.’” Fox ex rel. Fox v.

Elk Run Coal Co., Inc., 739 F.3d 131, 138–39 (4th Cir. 2014) (quoting Demjanjuk v.

Petrovsky, 10 F.3d 338, 354 (6th Cir. 1993)). In other words, courts only extend Brady to

civil cases in cases where “a person’s liberty is at stake.” Kashem v. Barr, 941 F.3d 358,

387 (9th Cir. 2019). The District Court for the District of Columbia explained the limited

scenarios in which Brady was applied to civil cases, stating the extension had only occurred

in cases involving: 1) a Nazi war criminal was facing denaturalization and extradition in

which the extradition would cause the individual to face trial on a charge carrying the death

penalty; 2) civil commitment proceedings; and 3) when the government engaged in

pleading a “skeleton complaint” in employment discrimination case and refused to provide

any meaningful details to show defendant what it was accused of doing, making it

impossible for defendant to defend against the allegations. Brodie v. Dept. of Health and

Human Srvs., 951 F.Supp.2d 108, 118–19 (D. D.C. 2013) (citing Demjanjuk, 10 F.3d (Nazi

war criminal case); United States v. Edwards, 777 F.Supp.2d 985 (E.D.N.C. 2011) (civil

commitment proceedings); EEOC v. Los Alamos Constructors, 382 F.Supp. 1373 (D.N.M.

1974) (“skeleton complaint” tactics).



                                            - 11 -
       Here, the underlying civil action was a wrongful death action. Thus, the exception

to the general rule that Brady does not apply to civil claims is not applicable in this case,

because Plaintiff’s “liberty” was not at issue. Kashem, 941 F.3d at 387. Instead, the civil

action only sought monetary damages. Accordingly, Plaintiff’s Count II must be dismissed

as the Due Process Clause did not require the alleged exculpatory evidence be given to

Plaintiff in the civil action. Fox ex rel. Fox, 739 F.3d at 138–39.

       E. PLAINTIFF’S COUNT III ALLEGING VIOLATION OF 42 U.S.C. § 1983
          CLAIM FOR MONELL LIABILITY MUST BE DISMISSED

       Plaintiff brings his 42 U.S.C. § 1983 claim for Monell liability against the County.

There are three separate ways an individual can pursue a Monell claim against a defendant.

Municipal liability under § 1983 may attach if the constitutional violation “resulted from

(1) an official municipal policy, (2) an unofficial custom, or (3) a deliberately indifferent

failure to train or supervise.” Mick v. Raines, 883 F.3d 1075, 1089 (8th Cir. 2018).

Plaintiff’s Second Amended Complaint appears to allege claims under each of these three

categories. See Second Amended Complaint, ¶¶ 461–470.

       Taking each type of claim in turn, in order to bring a Monell claim under the “official

municipal policy,” Plaintiff must show “the existence of a ‘policy’ by demonstrating that

the inadequacies were a product of deliberate or conscious choice by the policymakers.”

Szabla v. City of Brooklyn Park, Minn., 486 F.3d 385, 390 (8th Cir. 2007). To succeed in

a Monell claim due to a governmental entity’s “custom”, Plaintiff must show:

       1) the existence of a continuing, widespread, persistent pattern of
       unconstitutional misconduct by the governmental entity's employees;



                                            - 12 -
       2) deliberate indifference to or tacit authorization of such conduct by the
       governmental entity's policymaking officials after notice to the officials of
       that misconduct; and

       3) that plaintiff was injured by acts pursuant to the governmental entity's
       custom, i.e., that the custom was a moving force behind the constitutional
       violation.

Thelma D. By and Through Delores A v. Bd. of Educ. Of City of St. Louis, 934 F.2d 929,

932–33 (8th Cir. 1991). Finally, in regards to the deliberate indifference in failure to train,

Plaintiff must show a “pattern of similar constitutional violations by untrained employees.”

S.M. v. Lincoln Cnty., 874 F.3d 581, 585 (8th Cir. 2017).

       Regardless of the category alleged, a Monell claim requires that Plaintiff allege

sufficient facts showing that the action alleged is not simply a single occurrence, but rather,

is consistent with a widespread history of behavior. See Thelma D., 934 F.2d at 932–33

(requiring a showing of a “widespread, persistent pattern of unconstitutional conduct” to

set forth a prima facie Monell claim based upon a custom); Wedemeier v. City of Ballwin,

Mo., 931 F.2d 24, 26 (8th Cir. 1991) (“Generally, an isolated incident of police misconduct

by subordinate officers is insufficient to establish municipal policy or custom. By the same

token, a single deviation from a written, official policy does not prove a conflicting custom

or usage”); Connick v. Thompson, 563 U.S. 51, 62 (2011) (“A pattern of similar

constitutional violations by untrained employees is ‘ordinarily necessary’ to demonstrate

deliberate indifference for purposes of failure to train.” (quoting Board of Cnty. Com’rs. of

Bryan Cnty., Okla. v. Brown, 520 U.S. 397, 409 (1997))).

       Here, Plaintiff fails to provide any facts in his Second Amended Complaint showing

that the allegations extend beyond the single instance involving Plaintiff, other than

                                            - 13 -
providing simply conclusory allegations that the County had system-wide failures in

regards to training and its policies and procedures. See Second Amended Complaint, ¶¶

462–70. Indeed, Plaintiff makes no allegations that any other person has been allegedly

harmed by similar conduct. Merely providing conclusory statements is not sufficient to

establish a Monell claim. See Iqbal, 556 U.S. at 678 (“[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements, do not suffice”); Ulrich v.

Pope Cnty., 715 F.3d 1054, 1061 (8th Cir. 2013) (affirming district court’s dismissal of

a Monell claim where the plaintiff “alleged no facts in his complaint that would

demonstrate the existence of a policy or custom” that caused the alleged deprivation of the

plaintiff’s rights); see also Spiller v. City of Texas City, Police Dept., 130 F.3d 162, 167

(5th Cir. 1997) (to plead an actionable Monell claim “[t]he description of a policy or

custom and its relationship to the underlying constitutional violation...cannot

be conclusory; it must contain specific facts.”). Plaintiff’s Count III must be dismissed.

       F. PLAINTIFF’S COUNT IV ALLEGING MALICIOUS PROSECUTION
          MUST BE DISMISSED

       Plaintiff bases his malicious prosecution claim on the underlying criminal action in

which Plaintiff was acquitted. In order to set forth a claim for malicious prosecution,

Plaintiff must show:

       (1) a previous prosecution; (2) instigation of that prosecution by the
       defendant, (3) termination of that prosecution by acquittal or discharge of the
       plaintiff, (4) want of probable cause, (5) malice on the part of [the] defendant
       for bringing the prosecution, and (6) damage to [the] plaintiff.

       Wilson v. Hayes, 464 N.W.2d 250, 259 (Iowa 1990) (quoting Royce v. Hoening, 423

N.W.2d 198, 200 (Iowa 1988)). In order to prove malice, Iowa courts require a showing

                                            - 14 -
that the defendant acted with an improper purpose in bringing about the criminal action.

Wilson v. Lapham, 195 N.W. 235 (Iowa 1923) (“To constitute malice there must have been

an improper motive or purpose.”); Schneider v. Rodgers, 752 N.W.2d 33 (Table), No. 07-

0471, 2008 WL 508481 (Iowa Ct. App. Feb. 27, 2008) (“The remedy's primary purpose is

to provide relief in those cases in which a plaintiff brings a meritless suit and has

an improper motive for bringing it.”).

       Plaintiff’s claim fails because Plaintiff cannot satisfy the “want of probable cause”

requirement. In order for the criminal trial to have reached the jury (which Plaintiff plead

that it did), there were several instances in which the Court—a neutral third-party—

determined that probable cause did exist to allow the criminal case to proceed. As was

explained above, probable cause was found to exist at numerous points during the

underlying criminal action. See Exs. A, B, and C. Accordingly, Plaintiff cannot satisfy

one of the necessary elements—want of probable cause. Plaintiff’s Count IV must be

dismissed.

       G. PLAINTIFF’S COUNT V ALLEGING ABUSE OF PROCESS MUST BE
          DISMISSED

       Plaintiff brings his abuse of process claim against Kious. Plaintiff alleges three

different grounds for the claim: 1) Kious’s alleged role in causing the civil action to be

brought against Plaintiff; 2) Kious’s alleged failure to turn over exculpatory evidence to

Plaintiff; and 3) Kious’s involvement in arresting Plaintiff. To set forth a claim for abuse

of process, Plaintiff must show: 1) the use of a legal process; 2) its use in an improper or

unauthorized manner; and 3) she suffered damages as a result of the abuse. Fuller v. Loc.


                                           - 15 -
Union No. 106 of the United Bhd. of Carpenters & Joiners of Am., 567 N.W.2d 419, 421-

22 (Iowa 1997).

       “Abuse of process . . . is the intentional use of legal process for an improper purpose

incompatible with the lawful function of the process by one with an ulterior motive in doing

so. . . .The improper use which is the essence of the tort is ordinarily an attempt to secure

from another some collateral advantage not properly includable in the process itself, and is

. . . a form of extortion in which a lawfully used process is perverted to an unlawful use.”

Sarvold, 237 N.W.2d at 449 (citations omitted) (internal quotations omitted). Abuse of

process differs from malicious prosecution in that an abuse of process claim may exist even

when the plaintiff of the underlying suit had probable cause and was ultimately successful

(i.e., no malicious prosecution). Wilson v. Hayes, 464 N.W.2d 250, 266 (Iowa 1990).

       “One who uses a legal process…against another primarily to accomplish a purpose

for which it is not designed, is subject to liability to the other for harm cause by the abuse

of process.” Grell v. Poulsen, 389 N.W.2d 661, 663 (Iowa 1986) (quoting Restatement

(Second) of Torts § 682 (1977)). “The significance of [the] word [primarily] is that there

is no action for abuse of process when the process is used for the purpose for which it is

intended, but there is an incidental motive of spite or an ulterior purpose or benefit.” Id.

(quoting Restatement (Second) of Torts § 682). “For abuse of process to occur there must

be use of that process for an immediate purpose other than that for which it was designed

and intended. The usual case of abuse of process is one of some form of extortion, using

the process to put pressure upon the other to compel him to pay a different debt or to take

some other action or refrain from it.” Id. (quoting Restatement (Second) of Torts § 682).

                                            - 16 -
       Here, no such showing can be made, as Defendants had a legitimate reason for

pursuing criminal charges against Plaintiff.         As stated above, there were numerous

instances during the criminal trial when the district court—a neutral third party—found

there to be probable cause to pursue the charges. As was explained above, probable cause

was found to exist at numerous points during the underlying criminal action. See Exs. A,

B, and C. Accordingly, the criminal proceedings were not brought for an improper

purpose, and therefore, Plaintiff’s Count V must be dismissed.

   H. PLAINTIFF’S COUNT VI ALLEGING DUE PROCESS VIOLATION
      BROUGHT UNDER 42 U.S.C. § 1983 FOR FAILURE TO INVESTIGATE
      MUST BE DISMISSED

       Plaintiff brings his claim for Due Process Violation brought under 42 U.S.C. § 1983

for Failure to Investigate against Defendant Kious. A government official’s failure to

investigate may violate the Due Process Clause of the Fourteenth Amendment. Akins v.

Epperly, 588 F.3d 1178, 1183–84 (8th Cir. 2009) (citing Wilson v. Lawrence County, 260

F.3d 946, 955–57 (8th Cir. 2001)). A plaintiff establishes such a violation by showing

“that each individual defendant ‘intentionally or recklessly failed to investigate, thereby

shocking the conscience,’” which is a question of law. Johnson v. Moody, 903 F.3d 766,

773 (8th Cir. 2018) (quoting Akins, 260 F.3d at 1184). The shocks-the-conscience standard

is a “rigorous” one: a “negligent failure to investigate inconsistencies or other leads” is not

“conscience-shocking misconduct.” Id. (citing Akins, 260 F.3d at 1184). The following

three circumstances show intentional or reckless failure to investigate that shocks the

conscience: “(1) evidence that the state actor attempted to coerce or threaten the defendant,

(2) evidence that investigators purposefully ignored evidence suggesting the defendant’s

                                            - 17 -
innocence, [and] (3) evidence of systematic pressure to implicate the defendant in the face

of contrary evidence.” Id. (citing Akins, 260 F.3d at 1184); Folkerts v. City of Waverly,

707 F.3d 975, 981 (8th Cir. 2013).

       “The Constitution does not guarantee that only the guilty will be arrested. If it did, §

1983 would provide a cause of action for every defendant acquitted—indeed, for every

suspect released.” Baker v. McCollan, 443 U.S. 137, 145 (1979). “Due process does not

require that every conceivable step be taken, at whatever cost, to eliminate the possibility

of convicting an innocent person.” The Eighth Circuit has made clear that an officer cannot

be held liable for choosing to believe certain witnesses or for choosing not to discount

evidence that did not fit with other evidence obtained. Winslow v. Smith, 696 F.3d 716,

734 (8th Cir. 2012).

       Case law from the Eighth Circuit provides guidance on determining when an

investigator’s conduct rises to the level of being a constitutional violation. See e.g., id.

(reversing grant of summary judgment on failure to investigate claim because officers

began coaching witnesses to provide false testimony to convict plaintiff); Wilson v.

Lawrence Cnty., 260 F.3d 946, 957 (8th Cir. 2001) (affirming denial of summary judgment

on failure to investigate claim when officers failed to investigate other leads despite only

evidence being a confession from plaintiff—who had limited intelligence and mental

capacities—that officers had knowingly obtained through coercive interrogation methods);

Akins, 588 F.3d at 1184 (in noting that officers did not engage in any improper means of

attempting to generate evidence against plaintiff, finding plaintiff’s claim for failure to

investigate failed in case where officers’ investigation resulted in flawed evidence and

                                            - 18 -
where officers negligently failed to investigate leads and inconsistencies in the evidence);

Clemmons v. Armontrout, 477 F.3d 962, 966 (8th Cir. 2007) (in case where plaintiff had

murder conviction and death sentence overturned, finding no constitutional violation for

failure to investigate when officer failed to investigate another suspect named by an

eyewitness shortly after the murder occurred); see also Furgison v. Short, 2:14-cv-04062-

NKL, 2015 WL 4877539, at *29 (W.D. Mo. Aug. 14, 2015) (denying summary judgment

on failure to investigate claim when officers coached witness into providing false testimony

in effort to convict plaintiff).

       In support of this claim, Plaintiff references two interviews conducted by Defendant

Kious in which Kious allegedly “threatened and/or coerced” the two witnesses and makes

claims that Kious failed to investigate leads that may have resulted in exculpatory evidence.

Neither of these claims is sufficient. First, in regards to the interviews, the Second

Amended Complianti is completely devoid of any facts that Defendant Kious attempted to

coerce either witness into providing false testimony in order to convict Plaintiff. Further,

Plaintiff makes no allegations that Defendant Kious threatened to take any action against

either witness if they refused to change their statements. This case is a far cry from one

where courts have permitted claims for constitutional violations for failure to investigate

to proceed. See Winslow, 696 F.3d at 734; Wilson, 260 F.3d at 957; Furgison, 2015 WL

4877539, at *29; see also White v. Smith, 808 F.Supp.2d 1174 (D. Neb. 2011) (finding

claim for failure to investigate could proceed because evidence showed officers had

threatened witness with electrocution in order to get witness to cooperate with

investigation). At most, Plaintiff’s allegations show only that Defendant Kious did not

                                           - 19 -
believe these witness’s statements. However, officers are not liable for decisions based

upon whether to believe a certain witness, and indeed, officers are not liable for choosing

not to pursue leads that does not fit with the other evidence gathered. Winslow, 696 F.3d

at 734. Plaintiff cannot assert a claim against Defendant Kious on this ground.

       Second, in regards to Plaintiff’s claim that Defendant Kious intentionally failed to

follow up leads, the issue with this argument is that it completely ignores that there were

several instances in which probable cause was found to exist the criminal charges brought

against him. See Exs. A, B, and C. These determinations were made at numerous different

times during the criminal proceedings, including during trial, when the judge determined

that there was sufficient evidence to submit the case to the jury for deliberations. See id.

There is no requirement that law enforcement undertake every single possible effort to

exonerate a suspect. Baker, 443 U.S. at 145; see also Winslow, 696 F.3d at 734 (stating

officers are not liable for discounting evidence that does not fit with the other evidence in

the case). While Plaintiff was ultimately found not guilty at trial, the fact remains that the

investigation into Shirley Carter’s murder revealed sufficient evidence to justify arresting

and trying Plaintiff for the murder. Defendant Kious’ investigation did not run afoul with

the Due Process Clause.

       Plaintiff’s Count VI must be dismissed.

   I. PLAINTIFF’S CLAIM FOR PUNITIVE DAMAGES AGAINST THE
      COUNTY MUST BE DISMISSED

       As explained above, each of Plaintiff’s claims against the County and Kious fail as

a matter of law and must be dismissed. As such, Plaintiff’s claims for punitive damages


                                            - 20 -
must also be dismissed. However, in the event that the Court does not dismiss all claims

brought against the County, the Court dismiss Plaintiff’s claims for punitive damages

against the County. Iowa Code § 670.4(1)(e) expressly provides that a municipality shall

be immune from liability for “any claim for punitive damages.” Iowa Code § 670.4(1)(e);

see also Baldwin v. City of Estherville, 929 N.W.2d 691, 698–99 (Iowa 2019) (holding that

Iowa Code § 670.4(1)(e) “precludes an award of punitive damages against the municipality

that employed the constitutional tortfeasor.”). Accordingly, Plaintiff’s claim for punitive

damages against the County must be dismissed.

                                    CONCLUSION

       For the reasons set forth above, the Defendants, Marion County, Iowa and Reed

Kious, Marion County Sheriff in his individual capacity, respectfully request the Court

dismiss Plaintiff’s Second Amended Complaint in its entirety.

                            BRADSHAW, FOWLER, PROCTOR & FAIRGRAVE, P.C.


                            By:    /s/ Jason C. Palmer
                                   Jason C. Palmer AT0006089
                                   801 Grand Avenue, Suite 3700
                                   Des Moines, IA 50309-2727
                                   Phone: (515) 243-4191
                                   Fax: (515) 246-5808
                                   E-Mail: palmer.jason@bradshawlaw.com

                            ATTORNEY FOR MARION COUNTY, IOWA;
                            REED KIOUS, Marion County Deputy Sheriff in his
                            individual capacity;

Original filed.

Copy to:


                                          - 21 -
Glen S. Downey
LAW OFFICES OF GLEN S. DOWNEY
5214 Ingersoll Avenue
Des Moines, IA 50312
Tel: (412) 865-7110
Fax: (515) 259-7599
glen@downey-law.net

Christine E. Branstad
BRANSTAD & OLSON LAW OFFICES
2501 Grand Ave. Suite A
Des Moines, IA 50312
Telephone: (515) 224-9595
Facsimile: (515) 281-1474
Email: Branstad@BranstadLaw.com

Alison F. Kanne
WANDRO & ASSOCIATES, P.C.
2501 Grand Ave. Suite B
Des Moines, IA 50312
Telephone: (515) 281-1475
Facsimile: (515) 281-1474
Email: akanne@2501grand.com

ATTORNEYS FOR PLAINTIFF

Mark E. Weinhardt
David N. Fautsch
THE WEINHARDT LAW FIRM
2600 Grand Avenue, Suite 450
Des Moines, IA 50312
Telephone: (515) 244-3100
E-mail: mweinhardt@weinhardtlaw.com
        dfautsch@weinhardtlaw.com

ATTORNEYS FOR DEFENDANT BILL GENE CARTER


Jeffrey C. Peterzalek
Tessa Register
OFFICE OF THE ATTORNEY GENERAL OF IOWA
1305 E. Walnut Street
Des Moines, IA 50309

                                      - 22 -
Telephone: (515) 281-5164
E-mail: jeffrey.peterzalek@ag.iowa.gov
       Tessa.Register@ag.iowa.gov

ATTORNEYS FOR DEFENDANT MARK LUDWICK



                                         CERTIFICATE OF SERVICE
     The undersigned hereby certifies that a true copy of the foregoing instrument was served upon one
     of the attorneys of record for all parties to the above-entitled cause by serving the same on such
     attorney at his/her respective address/fax number as disclosed by the pleadings of record herein,
     on the 11th of June, 2020 by:

        U.S. Mail                               FAX
        Hand Delivered                          UPS
        Federal Express                         Other: EFILE

     /s/ Linda Righi




                                                                      - 23 -
EXHIBIT A
            E-FILED   05631 FECR029316 - 2017 DEC 18 08:00 AM        MARION
                         CLERK OF DISTRICT COURT              Page 1 of 1
                        E-FILED 2017 DEC 22 12:28 PM MARION - CLERK OF DISTRICT COURT




                                                     EXHIBIT B



                           IN THE IOWA DISTRICT COURT FOR MARION COUNTY
STATE OF IOWA
   Plaintiff,
                                                                               05631 FECR029316
  vs.
JASON G CARTER ,
    Defendant                                                                             ORDER

JASON G CARTER                                                        FOLLOWING PRELIMINARY HEARING
960 115TH PLACE
KNOXVILLE IA 50138




Preliminary hearing was held this date. The State appeared by Marion County Attorney Ed Bull.

The Defendant appeared in person and was represented by attorneys Christine Branstad and Grant

Woodard.



Based upon the substantial evidence presented, the Court finds there is probable cause to believe

that the offense alleged in the complaint has been committed and that the Defendant committed it.



IT IS THEREFORE ORDERED that the Defendant shall be held to answer in further proceedings in

this matter.



SO ORDERED this 12/22/17.


If you need assistance to participate in court due to a disability, call the disability coordinator at (515) 286-3394. Persons

who are hearing or speech impaired may call Relay Iowa TTY (1-800-735-2942). Disability coordinators cannot

provide legal advice.
                                                                                                                1 of 3
E-FILED 2017 DEC 22 12:28 PM MARION - CLERK OF DISTRICT COURT

                                                                     5RCR04




                                                                2 of 3
             E-FILED 2017 DEC 22 12:28 PM MARION - CLERK OF DISTRICT COURT




                                               State of Iowa Courts
Case Number                     Case Title
FECR029316                      STATE OF IOWA VS CARTER, JASON GENE
Type:                           OTHER ORDER
                                                          So Ordered




Electronically signed on 2017-12-22 12:28:02




                                                                             3 of 3
EXHIBIT C   E-FILED   05631 FECR029316 - 2019 MAR 22 09:01 AM        MARION
                         CLERK OF DISTRICT COURT              Page 1 of 1
